DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with R. Whitney Johnson on 8/4/2022.
IN THE CLAIMS as filed 7/27/2022:
In Claim 4, line 2, replace the limitation “gradually” with --increasingly--.
Reasons for Allowance
	1-2, 4-12 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 1.
Re 1, Terada (US 2009/0218739) discloses: a steering wheel, comprising: a cored bar member (fig 9, 19/43); an airbag module (20) which houses an airbag cushion (29) and an inflator (28) and is coupled (by 21) to the cored bar member; and a damper unit (21) arranged between the cored bar member and the airbag module; wherein: the damper unit comprises: a buffer member (26) including an elastic material (paragraph [0031]); an upper support member (fig 9, 45) supporting the buffer member from above; and a lower support member (24, in particular flange defining 24f) supporting the buffer member from below, the buffer member includes a laterally protruding flange part (portions that define 26a therebetween) which is configured so as to be sandwiched between the upper support member and the lower support member (fig 9), and a gap (gap is space created by 45a/24f) is formed between the flange and at least one of the upper support member or the lower support member. However, Terada does not disclose: wherein at least one of the upper support member and the lower support member includes a plurality of notches disposed about a periphery thereof, the plurality of notches forming a plurality of gaps with the flange part. Terada discloses a plurality of protrusions (45a, 24f) formed on the upper and lower support members that define the gap between the upper and lower support members and the flange part, however that gap is continuous and thus Terada does not disclose a plurality of gaps. Terada could be interpreted in a manner that arbitrarily subdivides the continuous gap into smaller constituent gaps, however, that is the broadest possible interpretation instead of the broadest reasonable interpretation. Therefore, under a broadest reasonable interpretation, Terada does not disclose the limitations and thus Claim 1 is considered unobvious over Terada. 
Re 1, under a first interpretation Ishii (US 2018/0029556) discloses: a steering wheel, comprising: a cored bar member (12); an airbag module (20) which houses an airbag cushion (24) and an inflator (23) and is coupled (by 30) to the cored bar member; and a damper unit (30) arranged between the cored bar member and the airbag module; wherein: the damper unit comprises: a buffer member (37/38) including an elastic material (paragraph [0057]; see also fig 8]); an upper support member (35) supporting the buffer member from above; and a lower support member (34b) supporting the buffer member from below, the buffer member includes a laterally protruding flange part (38) which is configured so as to be sandwiched between the upper support member and the lower support member (fig 8), and a gap (see fig 8, shown below as NOTCH) is formed between the flange and at least one of the upper support member or the lower support member. However, Ishii discloses a continuous gap formed about the periphery of the upper support member and thus does not disclose a plurality of gaps formed around the perimeter of the upper support member, as would be required by Claim 1. 

    PNG
    media_image1.png
    148
    285
    media_image1.png
    Greyscale

Re 2, under a second interpretation of Ishii, Ishii discloses: a steering wheel, comprising: a cored bar member (12); an airbag module (20) which houses an airbag cushion (24) and an inflator (23) and is coupled (by 30) to the cored bar member; and a damper unit (30) arranged between the cored bar member and the airbag module; wherein: the damper unit comprises: a buffer member (36) including an elastic material (paragraph [0075]; see also fig 8); an upper support member (34c) supporting the buffer member from above; and a lower support member (35) supporting the buffer member from below, the buffer member includes a laterally protruding flange part which is configured so as to be sandwiched between the upper support member and the lower support member (fig 8), and a gap (see fig 8, shown below as NOTCH) is formed between the flange and at least one of the upper support member or the lower support member. However, as with the first interpretation of Ishii, the second interpretation of Ishii discloses a continuous gap formed about the periphery of the upper support member and thus does not disclose a plurality of gaps formed around the perimeter of the upper support member, as would be required by Claim 1. 


    PNG
    media_image2.png
    186
    437
    media_image2.png
    Greyscale

Ishii (US 2014/0131982) discloses: a plurality of notches formed in a buffer member (see figs 17B and 17C), however, Ishii does not articulate any specific benefit for the plurality of notches relative to a continuous notch. Therefore, and considering that Ishii discloses the plurality of notches in the buffer member instead of the upper or lower support members, there is insufficient motivation to modify either the upper support member or lower support member of any of Terada or Ishii (US 2018/0029556) to have the claimed plurality of notches beyond the Examiner manufacturing a reason to reject the limitation. Therefore, any rejection of Terada or Ishii (US 2018/0029556) in view of Ishii (US 2014/0131982) would be based on impermissible hindsight.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN J MCGOVERN/Examiner, Art Unit 3656